UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2471


THOMAS FRANCIS STACK, JR.,

                Plaintiff - Appellant,

          v.

OUTSTANDING MARINE; JAMES E. STACK; COLONEL GEORGE JOHNSON,
MD/DNR; OFFICER R. KAUFMAN; OFFICER PHILLIPS; JOHN GRIFFIN,
Maryland Department of Natural Resources; BRENDA DONALD,
Maryland Human Resources Agency; SKIP BOLINGER; CARL
SNOWDEN, Civil Rights Director; STEVEN P. LEMMEY; GIANT
FOOD; RICHARD BAKER; TERRY KOKOLIS; JOHN E. GUNNING; EDWARD
A. HOLDEN; Harbormaster J. P. WALTERS; BRUCE LALONDE,
Director, Oasis Opportunity Center; OFFICER GARVEY; MARY
STACK DIXON,

                Defendants – Appellees,

          and

STATE OF MARYLAND; MARYLAND DEPARTMENT OF NATURAL RESOURCES
(Police),

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:13-cv-01835-WMN)


Submitted:   February 27, 2014              Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Thomas Francis Stack, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Thomas    Francis       Stack,       Jr.,    appeals      the    district

court’s   orders     dismissing      his       civil    complaints     and   denying

reconsideration.       We    have    reviewed          the   record   and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          Stack v. Outstanding Marine, No. 1:13-

cv-01835-WMN (D. Md. Nov. 7, 2013).                We deny Stack’s motion for

appointment of counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court     and      argument      would   not    aid    the

decisional process.



                                                                             AFFIRMED




                                           3